DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimour (U.S. Patent Application Publication Number 2014/021676), and further in view of Brennan (U.S. Patent Application Publication Number 2013/0062051). Kimour discloses the device comprises an apparatus (75) including a sampling sleeve (80) fixed around a sampling opening (53) provided in the duct (25) and a sampling head (81), introduced in the sampling sleeve (80) to be submerged in the circulating fluid, the sampling head (81) defining at least one fluid sampling opening (93). The device comprises a filtration member (85), having a filtration wall (99) arranged in the vicinity of the sampling opening (93) to filter the fluid introduced through the sampling opening (93), and a mobile member (87) rotatably mounted around an axis (C-C') of rotation relative to the sampling head (81) to ensure at least partial cleaning of the filtration wall (99). The sampling apparatus (75) comprise a sealing assembly (87A) able to seal the sampling sleeve (80) around the sampling head (81) when the sampling .
With respect to claim 1, Kimour discloses a probe (75) for sampling a drilling fluid, comprising a handle (89) lying along an axis (figure 2);  a sampling head (81) located at a first end (figure 2) of the handle (89), the head (81) defining an internal space (101) that is open to the outside via an opening (126), the head (81) comprising a filtration device (85) comprising a filtering wall (99) arranged across the opening (126); and an extraction duct (91) extending through the handle (89) and opening into the internal space (101) in the head (81). Kimour fails to disclose, however, the filtration device comprises a cleaning blade that can pass over an outer face of the filtering wall, the blade being mounted so as to be able to move in translation in a direction parallel to the axis.  However, Brennan discloses a filtration device (362 or 364) comprising a cleaning blade (368) that can pass over (paragraph 0027) an outer face (outer with respect to the flow, the face of the filtering wall 366 close to the blade 368 is considered to be the outer face; see figure 3) of the filtering wall (366), the blade (368) being mounted so as to be able to move in translation in a direction parallel to the 
With respect to claim 2, the probe according to claim 1 wherein the filtration device comprises a jack (piston 370 or 372) designed to move the blade (368) over the outer face of the filtering wall (366) is illustrated in figure 3 of the Brennan reference. 
With respect to claim 3, the probe according to claim 2, wherein the filtration device comprises at least one pneumatic duct contained in the handle and opening into the jack is illustrated in figure 2 of the Kimour reference. 
With respect to claim 5, the probe according to claim 1 wherein the blade has contact surfaces with the filtering wall only at the lateral edges of the blade is illustrated in Figure 3 of Brennan.
With respect to claim 6, the probe according to claim 1 wherein the filtering wall has a plurality of orifices having a first cross-section adjacent the inner space, with an area greater than an area of a second cross-section spaced apart from the first cross-section is illustrated in figures 4 and 5 of the Kimour reference.
With respect to claim 7, the probe according to claim 6, wherein the orifices have a frustoconical shape is not explicitly disclosed.  However, one of ordinary skill in the art would be motivated to provide orifices of any shape suitable to be filter the material of interest as the device is a filter. 

With respect to claim 9, the probe according to claim 1 wherein the outer face of the filtering wall has a normal substantially perpendicular to the axis is shown in figure the figures as he filter can be perpendicular to any axis since no specific axis is claimed.
With respect to claim 10, the probe according to claim 1 comprising a fluid reinjection duct contained in the handle and opening into the outside through an outlet port located at the head (91), opposite the filtering wall is shown in figure 2 of the Kimour reference.
With respect to claim 11, a fluid sampling system comprising: a probe according to claim 1 the head of the probe being intended to be placed in a fluid to be sampled (fluid in main segment 51 of the Kimour reference); an extraction pump, fluidly connected to a free end of the extraction duct (161) of the probe; a device for analyzing the fluid, fluidly connected to an outlet of the extraction pump (Brennan discloses an analysis device 206). 
With respect to claim 12, the system according to claim 11, wherein the probe comprises a fluid reinjection duct contained in the handle and opening into the outside through an outlet port located at the head, opposite the filtering wall the system comprising a feedback pump (shown in figure 1, to the left and side) fluidly connected to the reinjection duct, the outlet orifice being located downstream of the filtering wall  with respect to a fluid flow direction is shown in figures 1 and 2 of the Kimour reference.

With respect to claim 14, the installation according to claim 13, wherein the head is oriented in the duct so that the outer face of the filtering wall faces a flow direction of the drilling fluid. Is shown in figure 2 of Kimour as the filter face can be facing the flow direction at some point of the operation of the device.
With respect to claim 15, the installation according to claim 13 comprising a fluid extraction pump (161), connected to the extraction duct (165), a gas separation chamber (173). While a gas analysis device in the separation chamber is no explicitly disclosed, Brennan discloses a gas analysis device an simply moving the device location closer to where gas to be analyzed is located is an obvious design choice for one of ordinary skill in the art, for example, to make the device more compact or a more fully downhole design. 
Allowable Subject Matter




Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The blade having a central opening is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of record.  

Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861



March 24, 2021

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861